Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3,9,11-13,16,17,20,26,27,49 and 51-54 are allowable. The restriction requirement between groups and species, as set forth in the Office action mailed on 2/26/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group I and the species benz[c,d] is withdrawn. Claims 14,15,19,21,22,24 and 28-47, directed to group II, group III and the species of acridine, acridinium, pyrylium and thiopyrylium are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 48, directed to compounds withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Weston Gould on 8/31/22.
The application has been amended as follows: 
IN THE CLAIM:
In line 2 of the instant claim 12, please delete “the compounds shown in Table 4” and insert “

D2

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

D4

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

D6

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

D8

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

D10

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

D12


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

D14

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

D15

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

D16

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

D18

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

D21

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

D22

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

D23

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

D24

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

D25

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

D26

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

D27

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

D28

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

D29


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


D30


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


D31


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


D32


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


D33


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


D34


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


D35


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


D36


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

D38


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

D40

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

D42

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

D44

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

D46

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

D48

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

D50


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

D51

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

D52

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

D53

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

D54

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

D55

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

D56

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

D57

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

D58

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

D59

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

D60

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

D61

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

D62

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

D63

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale

D64

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale

D66

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

D69

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

D70

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale

D75

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale

D77

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale

D76

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale

D79

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale

D80

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale


“ in its place.
In line 20 of the instant claim 22, please delete “L;” and insert “L, wherein at least four of R1-R8 are sulfonates, alkyl sulfonates, arylsulfonates or taurine;” in its place.
Delete claim 23
In line 20 of the instant claim 24, please delete “L;” and insert “L, wherein at least four of R1-R8 are sulfonates, alkyl sulfonates, arylsulfonates or taurine;” in its place.
Delete claim 25
In line 1 of the instant claim 35, please delete “claim 28” and insert “claim 34” in its place.
In lines 3-4 of the instant claim 39, please delete “(900 nm to 1700 nm)” and insert “of 900 nm to 1700 nm” in its place.
Delete claim 48
In lines 2-3 of the instant claim 49, please delete “the compounds D2,D4,D6,D8,D12,D14-D16,D18,D66,D75-D77 and D79-D80, as shown in Table 4” and insert “
D2  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
D4  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
D6 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
D8 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
D10 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
D12 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
D14 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
D15 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
D16 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
D18 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
D66 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,
D75 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,
D76 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,
D77 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,
D79 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
D80 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
” in its place.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds of the instant claims requiring the specific P1 and P2 moieties and at least 4 sulfonate groups maintain the SWIR wavelength emission and absorption between 900 nm and 1700 nm in aqueous environments without any need for encapsulating to make them amenable for use in aqueous media. The prior art teaches of polysulfonated SWIR compounds which are not suitable for use in aqueous media as they have little to no fluorescence, tend to highly aggregate and rapidly decompose in an aqueous workup/reverse-phase HPLC purification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618